COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-12-00692-CR
Trial Court Cause
Number:                    1302920
Style:                     Giovanni Mora
                           v The State of Texas
Date motion filed*:        February 6, 2014
Type of motion:            Motion to Reset Oral Argument
Party filing motion:       Appellee, The State of Texas
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: Argument reset to April 23, 2014 at 1:30 p.m.


Judge's signature: /s/ Terry Jennings
                           Acting individually         Acting for the Court

Panel consists of

Date: February 7, 2014